Title: To James Madison from Joseph Browne, 12 November 1806
From: Browne, Joseph
To: Madison, James



Sir
Saint Louis Novr. 12th. 1806.

I have the Honor to transmit you the inclosed on the Subject of Seals for this Territory.  Many inconveniences frequently occur in our Courts of Record from a want of authenticating their acts, under the Seal of the Court.  There are thirteen wanting to give to each Court one.  The expence according to the statement of Governor Harrison will be $286.  As it appears to have been the practice for the Government of the U. S. to pay for the Seals of the other Territories, I hope the same will be extended to this, and that you will permit me to draw on you a Bill of Exchange for the amount.
No occurrence of any importance in the civil Government of the Territory has taken place here since I had the honor of addressing you on the 26th. of August last.  Some rumours have lately been industriously spread in the Territory that a Seperation of the western States from the Union was in contemplation, and that the Flag of Revolt would, in a few Days, be hoisted in this place &c  I have endeavored to trace the Source of those reports but without success.  I sincerely hope they have no other origen than in the fancifull imaginations of a few malcontents.  The People of this Country, although not perfectly reconciled to the political change they have lately undergone, do not appear to me desirous to court an alteration which may endanger the peace of the Territory.  I have the Honor to be with great respect & Esteem Your most hble Servant

Joseph BrowneS. T. La & ex officio Govr thereof



Endorsed  Louisiana Secy 12 Novr 1806.

